Name: 2001/729/EC: Commission Decision of 15 October 2001 on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002 (notified under document number C(2001) 3150)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy; NA;  cooperation policy;  European construction;  health
 Date Published: 2001-10-17

 Avis juridique important|32001D07292001/729/EC: Commission Decision of 15 October 2001 on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002 (notified under document number C(2001) 3150) Official Journal L 274 , 17/10/2001 P. 0016 - 0019Commission Decisionof 15 October 2001on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2002(notified under document number C(2001) 3150)(2001/729/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EEC(2), and in particular Article 24(5) and Article 32 thereof,Whereas:(1) According to Article 3(2) of Council Regulation 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), programmes for the monitoring and eradication of animal diseases shall be financed under the Guarantee Section of the EAGGF; for financial control purposes, Articles 8 and 9 of Council Regulation 1258/1999 apply.(2) In drawing up the list of programmes for the eradication and monitoring of animal diseases qualifying for a financial contribution from the Community for 2002, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account.(3) In drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 2002, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account.(4) The Commission has examined each of the programmes submitted by the Member States from both the veterinary and the financial point of view.(5) The programmes on the list set out in this Decision will have to be approved individually at a later date.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The programmes for the eradication and monitoring of animal diseases listed in Annex I hereto shall qualify for a financial contribution from the Community in 2002.2. For each programme as referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in Annex I.Article 21. The programmes of checks aimed at the prevention of zoonoses listed in Annex II hereto shall qualify for a financial contribution from the Community in 2002.2. For each programme as referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in Annex II.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 160, 26.6.1999, p. 103.ANNEX IList of programmes for the eradication and monitoring of animal diseasesProposed rate and amount of the Community financial contribution>TABLE>ANNEX IIList of programmes of checks aimed at the prevention of zoonosesProposed rate and amount of the Community financial contribution>TABLE>